DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art does not disclose or suggest “first and second bonding portions, the first and second bonding portions being portions where [the first elastic plate and the first base member are welded to each other, the second bonding portion located closer to the first end portion of the first elastic plate than the first bonding portion” in combination with the remaining elements of claim 1. The prior art does not disclose or suggest “wherein in a plan view of the vibration device, the first bonding portion and the second bonding portion are in contact with each other” in combination  with the remaining elements of claim 8. The prior art does not disclose or suggest “a second base member laminated to the first surface of the first elastic plate at the first end portion thereof, and third and fourth bonding portions bonding the first elastic plate and the second base member to each other on a portion where the first elastic plate and the second base member are laminated to each other, the fourth bonding portion located closer to the second end portion of the first elastic plate than the third bonding portion” in combination with the remaining elements of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837